Citation Nr: 1631975	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  13-17 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Evaluation of duodenitis and duodenal ulcer with gastroesophageal reflux disease (GERD) currently evaluated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1989 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2016, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the proceeding is associated with the electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his January 2011 claim for an increased rating, the Veteran indicated chronic nausea and diarrhea due to his service connected duodenitis.  At an August 2011 contract examination, it was noted the gastrointestinal condition did not affect his general body health, but that the Veteran had lost 15 pounds over the past 3 months.  GERD, duodenitis and duodenal ulcer were identified and said to cause pain above the stomach, heartburn, the passing of black-colored old blood in the stool, nausea and vomiting.  It was noted the Veteran was using Nexium and had epigastric tenderness.  None of the conditions was said to cause anemia or malnutrition.  The Veteran reported abdominal pain "located all over" which occurred frequently.  He indicated nausea and vomiting as often as once a day and that he experienced abdominal distention and diarrhea.  He indicated he was not taking any medication for the duodenitis or duodenal ulcer and did not experience any overall functional impairment from the conditions.  It was noted the Veteran was well-developed, well-nourished and in no acute distress.  There were no signs of malaise present.

In October 2011, the Veteran underwent a VA examination.  The Veteran indicated having heartburn, nausea and epigastric pain.  He indicated that Nexium and Prilosec provided only minimal relief so he was only taking an over-the-counter Probiotic.  He indicated daily symptoms that were worse at night.  Symptoms were noted to include persistently recurrent epigastric distress, dysphagia, heartburn, reflux, substernal arm or shoulder pain, sleep disturbance, recurrent nausea, periodic vomiting and periodic melena occurring 4 or more times per year.  The Veteran also indicated having cramping after eating, chronic diarrhea, occasional constipation and bloating of the stomach on a regular basis.  It was noted the abdominal pain occurred at least monthly and was unrelieved by standard ulcer therapy.  It was noted he had episodes of severe stabbing pain in his mid-epigastric region once a month that the examiner classified as an incapacitating episode.

In his October 2012 notice of disagreement, the Veteran indicated his belief that his service-connected gastrointestinal condition should be rated as 60 percent disabling. 

Following the filing of his substantive appeal in which described the 2011 contract examination as "perfunctory", the Veteran underwent additional VA examinations of his esophagus, stomach and duodenum in December 2014.  He indicated experiencing intermittent heartburn that was almost daily.  Symptoms of his GERD were noted to be pyrosis, reflux, regurgitation and substernal pain.  In relation to his duodenitis and duodenal ulcer, he indicated experiencing abdominal bloating, burping, and dull/burning abdominal pain that occurred almost daily.  He indicated having alternating diarrhea and constipation as well.  His abdominal pain was noted to be periodic and pronounced.  In addition, it was unrelieved by standard ulcer therapy.  The Veteran also reported experiencing recurrent nausea occurring for 1-9 days 4 or more times per year.  Incapacitating episodes due to signs or symptoms of his duodenum condition were not noted. 

At his hearing before the Board in May 2016, the Veteran indicated he had a number of symptoms not listed in the rating criteria that he believed were caused by his service-connected conditions, specifically severe nausea and severe gas and bloating after eating.  He also indicated experiencing severe pain that would oftentimes restrict his ability to work.  He indicated having to leave work early or having to go into work late because of something he ate caused a flare up of his condition.  

The Veteran's duodenitis and duodenal ulcer with gastro-esophageal reflux disease is currently rated as 40 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 7305 (for rating duodenal ulcer).  Under this diagnostic code, a moderate degree of impairment, manifested by symptoms less than "severe," but with impairment of health manifested by anemia and weight loss, or recurrent incapacitating episodes averaging ten days or more in duration at least four or more times a year, warrants a 40 percent rating.  A severe degree of impairment, manifested by pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health, warrants a maximum 60 percent rating. 

In light of the Veteran's assertions that his condition is worse than the record currently reflects and may be affecting his employability, the Board finds that a new examination is needed before a decision can be made on the Veteran's claim.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  The current level of disability is most important in claims for an increased rating.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  Here, the symptoms reported at the December 2014 VA examination and those testified about at the May 2016 hearing show some disparity.  To give the Veteran every opportunity, the Board will remand for a new examination. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for his duodenitis and duodenal ulcer with GERD.  After securing any necessary releases, the AOJ should request any relevant records identified which are not duplicates of those contained in the claims file. In addition, obtain relevant ongoing VA treatment records. If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

2.  After the above development is complete, schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service- connected duodenitis and duodenal ulcer with GERD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability. 

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria, and indicate any symptoms not listed in the rating criteria that are the result of the service-connected condition.  The examiner should provide an opinion as to whether the degree of disability caused is moderate or severe and whether the symptoms are productive of "definite impairment of health." 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the increased rating issue on appeal.  If the benefit sought is not granted to the fullest extent, issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




